CAPITAL EQUITY FINANCE, INC. 5775 Blue Lagoon Drive, Suite 100 Miami, Florida 33126 July 3, 2007 VIA EDGAR United States Securities and Exchange Commission 100 F Street, N.E. Washington, D.C. 20549 Attn: Ms. Goldie Walker RE: CAPITAL EQUITY FINANCE, INC. Registration Statement on Form10-12(g) File No. 000-52704 CAPITAL EQUITY FINANCE, INC., a Florida corporation (the "Registrant"), hereby applies, pursuant to Rule 477 of the Securities Act of 1933, as amended, to withdraw its Registration Statement on Form 10-12G (Registration No. 000-52704), filed on June 27, 2007 (the “Registration Statement"). The Registrant is requesting the withdrawal of the Registration Statement because the Registration Statement was improperly given the filing tag of 10-12G rather than 10SB-12G . The Registrant will re-file the Registration Statement with a 10SB-12G filing tag promptly after the filing of this Form RW. Accordingly, the Registrant hereby respectfully requests that an order granting the withdrawal of the Form 10-12G be issued by the Securities and Exchange Commission as soon as reasonably possible. Very truly yours, CAPITAL EQUITY FINANCE, INC. By: /s/Luz M. Weigel Luz M. Weigel President, Secretary and Treasurer (PrincipalExecutive Officer, Principal FinancialOfficer, and Principal Accounting Officer)
